     Case 2:19-cv-07607-AB-JEM Document 18 Filed 05/20/20 Page 1 of 1 Page ID #:184



1

2

3

4
                                                                 JS-6
5

6

7

8
                            UNITED STATES DISTRICT COURT
9
                           CENTRAL DISTRICT OF CALIFORNIA
10

11                                                )
      MOHAMED SALADDIN MOUSA,                     )    Case No. CV 19-7607-AB (JEM)
12                                                )
                                 Plaintiff,       )
13                                                )    JUDGMENT
                      v.                          )
14                                                )
      LASD, et al.,                               )
15                                                )
                                 Defendants.      )
16                                                )
17          In accordance with the Order Accepting Findings and Recommendations of United
18    States Magistrate Judge filed concurrently herewith,
19          IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
20

21    DATED: May 20, 2020
                                                           ANDRE BIROTTE JR.
22                                                    UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
